LATTIMORE, J.
Conviction for violating . the loan brokers statute; punishment, a fine of $125. '
*365No bills of exception, appear in tbe record, and no statement of facts accompanies tbe transcript. Appellant filed a motion to quash tbe information, but does not save tbe questions there presented by bill of exceptions. Article 667 of our Code of Criminal Procedure of 1925 requires that a bill of exceptions be preserved in order to bring before this court complaints of tbe rulings on tbe trial. Many authorities are cited in tbe annotation by Mr. Vernon of said article. Tores v. State, 74 Tex. Cr. R. 37, 166 S. W. 523; White v. State, 79 Tex. Cr. R. 345, 185 S. W. 22; Peace v. State (Tex. Cr. App.) 196 S. W. 952; Anselmo v. State, 82 Tex. Cr. R. 595, 200 S. W. 523; Shaw v. State, 89 Tex. Cr. R. 205, 229 S. W. 509. We have recently upheld tbe constitutionality of tbe law under which this prosecution was brought. Brand v. State (Tex. Cr. App.) 3 S.W.(2d) 439.
Finding no error in tbe record, tbe judgment will be affirmed.